Title: James Madison to William Beach Lawrence, 22 September 1828
From: Madison, James
To: Lawrence, William Beach


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Sepr. 22 1828
                            
                        
                        
                        I have duly recd. your favor of June 29th. inclosing the letter to Mr Key from Mr Ritchie.
                        My letter of Aug 3d informed you that the vacant Chair of Nat Philos had just been provided for by the appt. of Doctr
                            Patterson of the University of Pena. Being regarded as a highly accomplished Professor for that Branch of Science, and
                            particularly recommended, by his being able to enter at once on his functions. The Visitors were bound to seize the
                            opportunity of filling a chair the protracted vacancy of which had < > & was daily
                            banishing Students from the Institution.  The Step taken by them was therefore entirely consistent with the very high
                            opinion they had formed of the Scientific qualifications & the personal worth of Mr. Ritchie as they wish him to
                            know.
                        The University having lost another professor by the resignation of Mr. Long, is now in need of a Successor
                            for the Chair of Ant Languages & I have just written to our new Minister at London, to make provisional enquiries
                            for one. Perhaps those which led to the discovery of Mr Ritchie may have brought to your knowledge meritorious
                            individuals in that branch of instruction. To a renewal of the thanks due for your experienced kindness, allow to add that
                            of my great esteem & good wishes
                        
                            
                                
                            
                        
                    